DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ; the present Office action is responsive to communications received on 12/16/2020.

Response to Arguments
1.	Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. Applicant’s arguments and amendments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See, rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claims 1-2, 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2018/0267588 A1). Thereafter, Hosaka in view of Uehara (US 2013/0246815 A1). Thereafter, Uehara.
Regarding claim 1, Hosaka teaches computer device and computer-readable storage medium, configured for connection to at least one electrical component (fig. 1, 145, or 143 or 142) of a system (see, fig. 1, 100) to supply power thereto, the electrical distribution device comprising: 
at least one power controller (see, fig. 1, 146) that is connectable to the at least one electrical component (see, fig. 1, 145, or 143 or 142) of the system so as to provide the supply of power to the at least one electrical component, 
at least one local controller (see, fig. 1, 147) adapted to interface the at least one power controller (see, fig. 1, 146) with at least one external device (see, fig. 1) that is outside of the system, 
and local power supply paths (path #1, between 117 and 146; and path #2, between 117, through connecting point between (117 and 146) and to 147) adapted to supply power from an external source (see, fig. 1, 201) to the at least one power controller and the at least one local controller, 
(see, fig. 1, 146 and 147) adapted to be coupled to the local power supply paths, and 
the device further comprising an energy reservoir (see, fig. 1, 115) coupled to the local power supply paths, to the local converter of the power controller and to the local converter of the local controller, wherein, upon interruption of the power from the external source, the energy reservoir is configured to maintain a power supply of the at least one power controller and of the at least one local controller for a defined time (see. fig. 3, para 0029-0030).
Hosaka teaches at least one local controller (see, fig. 1, 147) interfaced, with at least one external device (see, fig. 1)  that is outside of the system, but fails to explicitly disclose a calculator.
Uehara, discloses backup power supply device, computer system, controlling power supply and recording medium, backup power supply system that is connected with an external computer device (see, fig. 2, 300; para 0041).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hosaka with Uehara, to have an external device such as a computer that is capable of making data analysis.
 
Regarding claim 2, the combination of Hosaka in view of Uehara, teaches in Hosaka, wherein the local power supply paths are without DC/DC type converter (path #1, between 117 and 146; and path #2, between 117, through connecting point between (117 and 146) and to 147).  

Regarding claim 4, the combination of Hosaka in view of Uehara, teaches in Hosaka, wherein the energy reservoir is of direct type or commuted type (see, fig. 1, 115).

Regarding claim 5, the combination of Hosaka in view of Uehara , teaches in Hosaka, wherein at least two local power supply paths are of direct current type (see, path #1, between 117 and 146; and path #2, between 117, through connecting point between (117 and 146) and to 147).  

Regarding claim 9, the combination of Hosaka in view of Uehara , teaches in Hosaka, a system (see, fig. 1, 100) comprising at least one electrical component (see, fig. 1, 145 or 143 or 142), and at least one electrical distribution device (see, fig. 1, 141) coupled to the at least one electrical component.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2018/0267588 A1). Thereafter, Hosaka, in view of Uehara (US 2013/0246815 A1). Thereafter, Uehara and further in view of Minato (US 2017/0201092 A1). Thereafter, Minato.
Regarding claim 3, Hosaka in view of Uehara fails to teach, further comprising a first common mode type filter which is mutualised between the local power supply paths and/or a second differential mode type filter which is mutualised between the local power supply paths.
(see, Fig. 1, [4], [5], [8] and [9]; para 0015: line filters [4, 5, 8, and 9] for removing switching noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hosaka in view of Uehara with Minato to include a line filter which would minimize or neutralize noises created as a result, in switching power supplies operations, and protects against voltage spikes.

4.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2018/0267588 A1). Thereafter, Hosaka, in view of Uehara (US 2013/0246815 A1). Thereafter, Uehara and further in view of Lim et al. (US 2017/0033561 A1). Thereafter, Lim.
Regarding claim 6, the combination of Hosaka in view of Uehara, teaches in Hosaka, wherein at least one local power supply path is of direct current type (see, path #1, between 117 and 146 or path #2, between 117, through connecting point between (117 and 146) and to 147), and at least one local power supply path is of alternating current type (path # 3, between 201 and 119 to 117).
Hosaka further discloses, power supply control unit (see, fig. 1, 119), but the combination of Hosaka in view of Uehara fails to teach, said device further comprising an AC/AC type converter and a set of electronic components adapted to shape the energy coming from an alternating current network to make it compatible with the energy coming from a direct current network.
However, Lim discloses, electricity providing system including energy storage system (see, fig. 1; para 0031: a power supply system [100] includes a power a DC/AC converter [103], an AC filter [105], an AC/AC converter [107], a grid [109], a charging controller [111], an energy storage system [113], a system controller [115], a load [117] and a DC/DC converter [121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hosaka in view of Uehara, because doing so, would provide a power supply system which is capable of being operated with high stability and efficiency by controlling a plurality of power conversion systems with high efficiency, such as transmitting a control instruction to a plurality of power conversion systems with high efficiency as recognized by Lim. 

5.	Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2018/0267588 A1). Thereafter, Hosaka, in view of Uehara (US 2013/0246815 A1). Thereafter, Uehara and further in view of Divan et al. (US 2013/0308346 A1). Thereafter, Divan.
Regarding claim 7, Hosaka in view of Uehara fails to teach, wherein each local converter is of flyback, or isolated buck, or forward type and each derivative of the forward type.
 However, Divan discloses (see, para 0035: a DC/DC converter topology where the DC/DC converter wave-shapes the half-wave rectified voltage across a main snubber capacitor….; the converter may be a simple buck-boost topology, or isolated with flyback-type topology).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hosaka in view of Uehara, to .

6.	Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over Hosaka (US 2018/0267588 A1). Thereafter, Hosaka, in view of Uehara (US 2013/0246815 A1). Thereafter, Uehara and further in view of Vinciarelli et al (US 2002/0154464 A1). Thereafter, Vinciarelli.
Regarding claim 8, the combination of Hosaka in view of Uehara fails to teach, further comprising a set of electronic components with diodes suited to avoiding upstream propagation of short-circuits or other types of electrical faults occurring downstream and preventing propagation of such electrical faults between the local power supply paths.
However, Vinciarelli discloses, components having actively controlled circuit elements (see, Fig. 11, para 0046: implementations of the respective components, in both cases using two MOSFETs [83, 86] (and their body diodes [88, 90]) connected in series; in both cases, the gates of the MOSFETs are managed by a control circuit [82] that includes the same kinds of functional elements shown earlier for the OR'ing diode and the protection circuit).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hosaka in view of Uehara, to include diodes, because, the internal circuits of the components are adapted to be connected in parallel through one of the terminals of each of the internal circuits to a 
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALU KELLY EMEABA whose telephone number is (571)272-2757.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 5712727492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/KALU KELLY EMEABA/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836